IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,520


EX PARTE LARRY WAYNE HOLDING, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 38842-A-1  IN THE 30TH DISTRICT COURT

FROM WICHITA COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of indecency with
a child and sentenced to 4 years' imprisonment. 
	Applicant contends that he was denied his right to appeal the conviction because although
trial counsel gave oral notice of appeal, written notice of appeal was not timely filed.  The trial court
has determined that trial counsel was not ineffective, because Applicant retained appellate counsel
after he had been erroneously released on appeal bond, and trial counsel had no duty to file a written
notice of appeal once Applicant had retained appellate counsel.  On the other hand, appellate
counsel, believing that a written notice of appeal was a necessary prerequisite for release on appeal
bond, assumed that such notice had been filed.  We do not believe that either trial or appellate
counsel was ineffective under the facts of this case.  We do conclude, however, that Applicant was
denied the right to appeal his conviction.  Applicant is entitled to the opportunity to file an out-of-time appeal of the judgment of conviction in Case No. 38842-A-1 from the 30th Judicial District
Court of Wichita County, Texas.  Applicant is ordered returned to that time at which he may give
a written notice of appeal so that he may then, with the aid of counsel, obtain a meaningful appeal. 
All time limits shall be calculated as if the sentence had been imposed on the date on which the
mandate of this Court issues.  We hold that, should Applicant desire to prosecute an appeal, he must
take affirmative steps to file a written notice of appeal in the trial court within 30 days after the
mandate of this Court issues.

Delivered: October 4, 2006
Do Not Publish